Title: From Thomas Jefferson to John Jay, 31 December 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Dec. 31. 1787.

Since the receipt of the letter of Monsieur de Calonne of Octob. 22. 1786. I have several times had the honour of mentioning to you that I was endeavouring to get the substance of that letter reduced into an arrêt, which, instead of being revocable by a simple letter of a comptroller general, would require an arrêt to repeal or alter it, and of course must be discussed in full council and so give time to prevent it. This has been pressed as much as it could be with prudence. One cause of delay has been the frequent changes of the Comptroller general; as we had always our whole work to begin again with every new one. Monsieur Lambert’s continuance in office for some months has enabled us at length to get through the business; and I have just received from him a letter and arrêt duly authenticated; of which I have the honour to send you a number of printed copies. You will find that the several alterations and additions are made, which on my visit to the seaports I had found to be necessary, and which my letters of June 21. and Aug. 6. particularly mentioned to you. Besides these we have obtained some new articles of value, for which openings arose in the course of the negociation. I say] we have done it; because the Marquis de la Fayette has gone hand in hand with me through the business, and has been a most invaluable aid. I take the liberty of making some  observations on the articles of the arrêt severally, for their explanation as well as for the information of Congress.
Article 1. In the course of our conferences with the Comptroller general we had prevailed on him to pass this article with a suppression of all duty. When he reported the arrêt however to the council, this suppression was objected to, and it was insisted to reestablish the duties of 7₶ 10s and of 10s the livre reserved in the letter of Monsr. de Calonne. The passage of the arrêt was stopped, and the difficulty communicated to me. I urged every thing I could, in letters, and in conferences to convince them that whale oil was an article which could bear no duty at all. That if the duty fell on the consumer, he would chuse to buy vegetable oils; if on the fisherman, he could no longer live by his calling, remaining in his own country; and that if he quitted his own country, the circumstances of vicinity, sameness of language, laws, religion, and manners, and perhaps the ties of kindred would draw him to Nova Scotia, in spite of every encouragement which could be given at Dunkirk: and that thus those fishermen would be shifted out of a scale friendly to France, into one always hostile. Nothing however could prevail. It hung on this article alone for two months, during which we risked the total loss of the arret on the stability in office of M. Lambert: for if he had gone out, his successor might be less favorable; and if Mr. Neckar were the successor, we might lose the whole, as he never set any store by us, or the connection with us. About ten days ago it became universally believed that Mr. Lambert was to go out immediately. I therefore declined further insisting on the total suppression, and desired the arret might pass leaving the duties on whale oil as M. de Calonne had promised them; but with a reservation which may countenance our bringing on this matter again at a more favourable moment.
Article 2. The other fish oils are placed in a separate article; because whatever encouragements we may hereafter obtain for whale oils, they will not be extended to those which their own fisheries produce.
Article 3. A company had silently and by unfair means obtained a monopoly for the making and selling spermaceti candles: as soon as we discovered it, we sollicited it’s suppression, which is effected by this clause.
Article 4. The duty of an eighth per cent is merely to oblige the masters of vessels to enter their cargoes for the information of government; without inducing them to attempt to smuggle.
Article 6. Tar, pitch, and turpentine of America coming in competition  with the same articles produced in the Southwestern parts of France we could obtain no greater reduction than to 2½ per cent. The duties before were from 4. to 6. times that amount.
Article. 10. The right of Entrepot given by this article is almost the same thing as the making all their ports, free ports for us. The ships are indeed subject to be visited, and the cargoes must be reported in ports of Entrepot, which need not be done in the Freeports. But the communication between the entrepot and the country is not interrupted by continual search of all persons passing into the country, which has proved so troublesome to the inhabitants of our freeports as that a considerable proportion of them have wished to give back the privilege of their freedom.
Article 13. This article gives us the privileges and advantages of native subjects in all their possessions in Asia, and in the scales leading thereto. This expression means at present the isles of France and Bourbon, and will include the Cape of good hope should any future event put it into the hands of France. It was with a view to this that I proposed the expression, because we were then in hourly expectation of a war, and it was suspected that France would take possession of that place. It will in no case be considered as including any thing Westward of the Cape of good hope. I must observe further on this article, that it will only become valuable on the suppression of their East India company; because as long as their monopoly continues, even native subjects cannot enter their Asiatic ports for the purposes of commerce. It is considered however as certain that this company will be immediately suppressed.
The article of tobacco could not be introduced into the Arrêt, because it was necessary to consider the Farmers general as parties to that arrangement. It rests therefore of necessity on the basis of a letter only. You will perceive that this is nothing more than a continuation of the order of Berni, only leaving the prices unfixed; and like that it will require a constant and vexatious attention to have it’s execution enforced.
The states who have much to carry, and few carriers, will observe perhaps that the benefits of these regulations are somewhat narrowed by confining them to articles brought hither in French or American bottoms. But they will consider that nothing in these instruments moves from us. The advantages they hold out, are all given by this country to us, and the givers will modify their gifts as they please. I suppose it to be a determined principle of this court not to suffer our carrying business, so far as their consumption of our commodities extends, to become a nursery for British  seamen. Nor would this perhaps be advantageous to us, considering the dispositions of the two nations towards us. The preference which our shipping will obtain on this account may counterpoise the discouragements it experiences from the aggravated dangers from the Barbary states. Nor is the idea unpleasing which shews itself in various parts of these papers, of naturalising American bottoms, and American citizens in France, and in it’s foreign possessions. Once established here, and in their Eastern settlements, they may revolt less at the proposition to extend it to those Westward. They are not yet however at that point; we must be contented to go towards it [a] step at a time, and trust to future events for hastening our progress.
With respect to the alliance between this and the two Imperial courts nothing certain transpires. We are enabled to conjecture it’s progress only from facts which now and then shew themselves. The following may be considered as indications of it. 1. The Emperor has made an attempt to surprise Belgrade. The attempt failed, but will serve to plunge him into the war, and to shew that he had assumed the character of mediator only to enable himself to gain some advantage by surprise. 2. The mediation of France is probably at an end, and their abandonment of the Turks agreed on; because they have secretly ordered their officers to quit the Turkish service. This fact is known but to few, and not intended to be known: but I think it certain. 3. To the offer of mediation lately made by England and Prussia, the court of Petersburgh answered that having declined the mediation of a friendly power (France) she could not accept that of two courts with whose dispositions she had reason to be dissatisfied. 4. The States General are said to have instructed their Ambassador here lately to ask of M. de Montmorin whether the enquiry had been made which they had formerly desired, ‘By what authority the French engineers had been placed in the service of Holland?’ and that he answered that the enquiry had not been made, nor should be made. Tho’ I do not consider the channel thro’ which I get this fact as absolutely sure; yet it is so respectable that I give credit to it myself. 5. The King of Prussia is withdrawing his troops from Holland. Should this alliance shew itself, it would seem that France, thus strengthened, might dictate the reestablishment of the affairs of Holland in her own form, for it is not conceivable that Prussia would dare to move, nor that England would alone undertake such a war, and for such a purpose. She appears indeed triumphant at present; but the question is who will triumph last?   

I inclose you a letter from Mr. Dumas. I have received one from him myself wherein he assures me that no difficulties shall be produced by what he had suggested relative to his mission to Brussels.The gazettes of France and Leyden to this date accompany this letter, which, with the several papers put under your cover I shall send to Mr. Limozin, our agent at Havre, to be forwarded by the Juno, Capt. Jenkins, which sails from that port for New York on the 3d. of January. I have the honour to be with sentiments of the most perfect esteem and respect, Sir, your most obedient & most humble servant,

Th: Jefferson

